  Case 18-29630      Doc 42   Filed 04/12/19 Entered 04/15/19 08:28:43             Desc Main
                                Document      Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                     )               BK No.:     18-29630
STEVEN A. ZAPATA,                          )
                                           )               Chapter: 13
                                           )
                                                           Honorable Pamela S. Hollis
                                           )
                                           )               Joliet
              Debtor(s)                    )
                      ORDER SUSTAINING DEBTOR'S OBJECTION
                   TO CLAIM NO. 2 (CVI SGP-CO ACQUISITION TRUST)

        THIS MATTER coming to be heard on the Objection to Claim of the Debtor, the Court having
jurisdiction over the parties and the subject matter and being duly advised in the premises and due
notice having been given to the parties entitled thereto:

It is hereby ORDERED that:

  1. The amount of Claim No. 2 (CVI SGP-CO Acquisition Trust) is reduced to $3,052.38.




                                                        Enter:


                                                                 Honorable Pamela S. Hollis
Dated: April 12, 2019                                            United States Bankruptcy Judge

 Prepared by:
 Michael R. Colter, II ARDC #6304675
 David M. Siegel & Associates, LLC
 790 Chaddick Drive
 Wheeling, IL 60090
 847-520-8100
